Name: Commission Regulation (EEC) No 1791/91 of 24 June 1991 introducing a countervailing charge on apricots originating in Tunisia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 160/30 Official Journal of the European Communities 25. 6. 91 COMMISSION REGULATION (EEC) No 1791/91 of 24 June 1991 introducing a countervailing charge on apricots originating in Tunisia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1584/91 (3) introduced a countervailing charge on apricots originating in Tunisia ; Whereas for apricots originating in Tunisia there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of apricots originating in Tunisia can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1584/91 is hereby repealed. Article 2 This Regulation shall enter into force on 25 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118 , 20. 5. 1972, p. 1 . (2) OJ No L 150, 15. 6 . 1991 , p. 8 . (3) OJ No L 147, 12. 6 . 1991 , p. 30 .